Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,598,574. 

Claim 21 discloses every limitation in claim 4 of U.S. Patent No. 10,598,574. Although, claim 21 of instant application is not exactly same as claim 4 of U.S. Patent No. 10,598,574, they have the similar means corresponding to each other.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 23 – 25, 28 – 29, 32, 34, 36, 37 and 40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jovancicevic et al. (WIPO Patent Application Publication WO 2005/085804, IDS), hereinafter referred as Jovancicevic.

Regarding claim 36, Jovancicevic discloses a system (page 3, lines 4 – 12, a system) comprising: 
fluid (page 6, lines 15 – 24, these corrosive environments may including … acids, … flowing fluid etc.; page 1, line 15, oil/gas/water transmission pipelines); 
a substrate (page 3, lines 20 –30, page 6, lines 12 –19, substrate);
 one or more imaging devices configured to create a series of one or more digital image of the substrate while the substrate contacts the fluid present in the system (page 5, line 31 to page 6, line 11, page 6, line 25 to page 7, line 2, image and re-imaged over time); and
one or more processors (page 3, line, 10, 27, page 7, line 3, computer) configured to: 
identify a corrosion feature in one or more of the series of one or more digital images of the substrate (page 2, lines 13 – 30; page 3, lines 4 – 12;  page 6, line 25 to page 7, line 11, measure and identify corrosion); and 
analyze a change in the corrosion feature across the one or more of the series of one or more digital images of the substrate (page 2, lines 13 – 30; page 3, lines 4 – 12;  page 6, line 25 to page 7, line 11; analyze corrosion in different time interval).  

Regarding claims 21 and 40, they are corresponding to claim 36, thus, they are rejected for the same reason stated in claim 36.

Regarding claim 23 (depends on claim 21), Jovancicevic discloses the method wherein the fluid is industrial water and the industrial system is an industrial water system (page 1, line 15, oil/gas/water transmission pipelines).  

Regarding claim 24 (depends on claim 21), Jovancicevic discloses the method further comprising defining the corrosion feature in the series of one or more digital images of the substrate (page 7, lines 12 - 15, determine the pit depth distribution, average pit depth and largest pit depth).  

Regarding claim 25 (depends on claim 21), Jovancicevic discloses the method further comprising: treating the fluid of the industrial system with a corrosion inhibitor; and acting based on the analysis of the corrosion feature in the series of digital images of the substrate (page 7, lines 7 – 11; page 8, lines 7 – 11, 20 – 30; claims 11 and 12).  

Regarding claim 28 (depends on claim 21), Jovancicevic discloses the method further comprising estimating a surface area of the corrosion feature in the series of one or page 2, lines 28 – 30; page 3, lines 10 – 12; page 5, lines 7 – 14).  

Regarding claim 29 (depends on claim 28), Jovancicevic discloses the method further comprising estimating pit depth of the corrosion feature based on one or more of the estimated surface area of the corrosion feature and a one-dimensional measurement of the corrosion feature (page 2, lines 20 – 30; page 4, line 18 to page 5, line 14).  

Regarding claim 32 (depends on claim 21), Jovancicevic discloses the method wherein the substrate is a corrosion coupon (page 4, line 15).  

Regarding claim 34 (depends on claim 32), Jovancicevic discloses the method wherein the corrosion coupon is constructed of a metal selected from iron, aluminum, copper, brass, nickel, steel, mild steel, stainless steel, carbon steel, and related alloys (page 7, lines 16 – 27).  

Regarding claim 37 (depends on claim 36), Jovancicevic discloses the system wherein the fluid is industrial water (page 1, line 15, oil/gas/water transmission pipelines).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claims 22, 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jovancicevic in view of Gill et al. (US Patent Application Publication 2014/0272133, IDS), hereinafter referred as Gill.

Regarding claim 22 (depends on claim 21), Jovancicevic fails to explicitly disclose the method further comprising: moving the substrate in the industrial system to expose a second corrosion feature to digital imaging; and repeating the steps of the method.  
  However, in a similar field of endeavor Gill discloses a method for study corrosion (abstract). In addition, Gill discloses the method wherein moving the substrate to expose a different corrosion feature; and repeating corrosion study (Fig. 1 – 8, expose test coupon to different corrosion feature (ph value, ppm value, etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jovancicevic, and moving the substrate in the industrial system to expose a second corrosion feature to digital imaging; and repeating the steps of the method. The motivation for doing this is that different corrosion environment can be studied so that the application of Jovancicevic can be extended.

Regarding claim 26 (depends on claim 25), Jovancicevic fails to explicitly disclose the method wherein acting comprises at least one of increasing dosage of corrosion inhibitor, selecting a different corrosion inhibitor, modifying the corrosion inhibitor, 
  However, in a similar field of endeavor Gill discloses a method for study corrosion (abstract). In addition, Gill discloses the method wherein acting comprises at least one of increasing dosage of corrosion inhibitor, selecting a different corrosion inhibitor, modifying the corrosion inhibitor (Fig. 1 – 8, select and modify different corrosion inhibitors), altering a physical property of the industrial system (Fig. 1 – 8, expose test coupon to different corrosion feature (ph value, ppm value, etc.), and shutting down the industrial system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jovancicevic, and acting comprises at least one of increasing dosage of corrosion inhibitor, selecting a different corrosion inhibitor, modifying the corrosion inhibitor, altering a physical property of the industrial system, and shutting down the industrial system. The motivation for doing this is that different corrosion environment can be studied so that the application of Jovancicevic can be extended.

Regarding claim 27 (depends on claim 21), Jovancicevic fails to explicitly disclose the method further comprising measuring a parameter of the fluid present in the industrial system, the parameter comprising one or more of selected from pH, conductivity, oxidation-reduction potential, linear polarization resistance, derivatives thereof, and combinations thereof.  
abstract). In addition, Gill discloses the method wherein measuring a parameter of the fluid present in the industrial system, the parameter comprising selected from pH, derivatives thereof, and combinations thereof (Fig. 1 – 8, expose test coupon to different corrosion feature (ph value, ppm value, etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jovancicevic, and measuring a parameter of the fluid present in the industrial system, the parameter comprising one or more of selected from pH, conductivity, oxidation-reduction potential, linear polarization resistance, derivatives thereof, and combinations thereof. The motivation for doing this is that different corrosion environment can be studied so that the application of Jovancicevic can be extended.

Claim 30, 31, 33, 35, 38 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jovancicevic in view of Dermody et al. (US Patent Application Publication 2009/0158827, IDS), hereinafter referred as Dermody.

Regarding claim 30 (depends on claim 21), Jovancicevic fails to explicitly disclose the method further comprising identifying a plurality of corrosion features in the series of one or more digital images.  
  However, in a similar field of endeavor Dermody discloses a method for study corrosion (abstract). In addition, Dermody discloses the method wherein identifying a Fig. 1 – 2, and also [0072]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jovancicevic, and identifying a plurality of corrosion features in the series of one or more digital images. The motivation for doing this is that different corrosion environment can be studied so that the application of Jovancicevic can be extended.

Regarding claim 31 (depends on claim 30), Dermody further discloses the method further comprising one or more of counting the plurality of corrosion features; and tracking the plurality of corrosion features (Fig. 2, [0032], ninety-six corrosion features; also [0078]).  

Regarding claim 33 (depends on claim 32), Jovancicevic fails to explicitly disclose the method wherein the corrosion coupon is capable of undergoing an ASTM corrosion test.  
  However, in a similar field of endeavor Dermody discloses a method for study corrosion (abstract). In addition, Dermody discloses the method wherein the corrosion coupon is capable of undergoing an ASTM corrosion test ([0003]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jovancicevic, and the corrosion coupon is capable of undergoing an ASTM corrosion test. The motivation 

Regarding claim 35 (depends on claim 21), Jovancicevic fails to explicitly disclose the method wherein analyzing the change in the corrosion feature across the one or more of the series of digital images comprises classifying corrosion on the substrate according to a color profile of the corrosion feature of at least one of the series of digital images.  
  However, in a similar field of endeavor Dermody discloses a method for study corrosion (abstract). In addition, Dermody discloses the method wherein analyzing the change in the corrosion feature across the one or more of the series of digital images comprises classifying corrosion on the substrate according to a color profile of the corrosion feature of at least one of the series of digital images ([0084]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jovancicevic, and analyzing the change in the corrosion feature across the one or more of the series of digital images comprises classifying corrosion on the substrate according to a color profile of the corrosion feature of at least one of the series of digital images. The motivation for doing this is that the corrosion test is standardized so that the application of Jovancicevic can be extended.

Regarding claim 38 (depends on claim 36), Jovancicevic discloses the system wherein the corrosion coupon is constructed of a metal selected from iron, aluminum, copper, page 7, lines 16 – 27).  
However, Jovancicevic fails to explicitly disclose the system wherein the corrosion coupon is capable of undergoing an ASTM corrosion test.  
  However, in a similar field of endeavor Dermody discloses a method for study corrosion (abstract). In addition, Dermody discloses the method wherein the corrosion coupon is capable of undergoing an ASTM corrosion test ([0003]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jovancicevic, and the corrosion coupon is capable of undergoing an ASTM corrosion test. The motivation for doing this is that the corrosion test is standardized so that the application of Jovancicevic can be extended.

Regarding claim 39, it is corresponding to claim 30, thus, it is rejected for the same reason stated in claim 30.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIAN YANG whose telephone number is (571)270-7239.  The examiner can normally be reached on Monday-Thursday 8am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

/QIAN YANG/Primary Examiner, Art Unit 2668